On the question of estoppel, I see no good reason for the court to depart from its original opinion, written by Commissioner Davis, which was unanimously adopted as the opinion of the Court on the former hearing. In this, and in all other respects, I think the original opinion was eminently sound. Nothing has been *Page 1250 
advanced on the rehearing which to my mind shakes in the slightest the logic or the justice of the position the court has already taken. I must, therefore, respectfully dissent from any retreat from or modification of the conclusion heretofore reached. *Page 1251